Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered November 27, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Where a defendant seeks suppression of evidence, he bears the burden of demonstrating that he has standing to contest the police conduct at issue by establishing that he had a legitimate expectation of privacy in the place or object searched (People v *388Whitfield, 81 NY2d 904). The test for determining whether standing has been established is whether the defendant exhibited a subjective expectation of privacy in the item searched and whether society would recognize defendant’s expectation of privacy as objectively reasonable (People v Ramirez-Portoreal, 88 NY2d 99, 108). “Standing to challenge a search is not established by asserting a possessory interest in the goods seized—defendant must assert a privacy interest in the place or item searched” (supra, at 108). Defendant’s actions of throwing the bag 2 to 3 feet in front of him onto a busy city sidewalk, and then turning his back and walking 10 to 15 feet away from it, in an obvious effort to distance himself from it, demonstrated neither a subjective nor an objective expectation of privacy. Once it is demonstrated that a defendant lacks standing, the issue of whether he abandoned the item seized need not be addressed; however, as the court below concluded, defendant’s discarding the bag as he did clearly evinced an intent to abandon the property (see, People v Sanabria, 216 AD2d 29, lv denied 86 NY2d 846).
Furthermore, in view of the foregoing, defendant’s subsequent statement to the police after the administration of his Miranda warnings was properly ruled admissible. Concur— Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.